UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended March 31, 2007 Commission file number 33-20033-D INTERLINK GLOBAL CORPORATION Nevada 42-1655043 State of Incorporation IRS Employer Identification No. 1100 NW 163rd Drive, No. Miami, FL33169 (Address of principal executive offices) (305) 261-2007 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Actduring the past 12 months (or for such shorter period that the registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ]No [X] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of March31, 2007 - 47,849,000 shares of our common stock, $.001 par value, were outstanding. Transitional Small Business Disclosure Format (Check one): Yes [ ] No [X] TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements. 3 Item 2. Management's Discussion and Analysis of Financial Condition And Results of Operations. 6 Item 3. Controls and Procedures. 9 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 9 Item 3. Defaults Upon Senior Securities. 9 Item 4. Submission of Matters to a Vote of Security Holders. 9 Item 5. Other Information. 9 Item 6. Exhibits. 2 FINANCIAL INFORMATION Item 1. Financial Statements. INTERLINK GLOBAL CORPORATION CONSOLIDATED BALANCE SHEET at March 31, 2007 - unaudited ASSETS Current assets Cash and cash equivalents 1,613,208 Accounts receivable, net of allowance $570,484 1,042,214 Prepaid value added tax 782,062 Loan closing costs, current 80,212 Total current assets 3,517,696 Goodwill – excess cost - Equipment, less accumulated depreciation of $6,096,871 6,067,293 Other non current assets 61,555 Totalassets $ 9,646,544 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable 2,775,976 Notes payable 87,058 Senior convertible notes, current 706,618 Other current liabilities 576,655 Total current liabilities 4,146,307 Long Term Liabilities Senior convertible notes, noncurrent 4,090,932 Accruals for labor indemnities – (Note 6) 844,563 Loans due to shareholder 390,319 Other noncurrent liabilities 357,869 Total long term liabilities 5,683,683 Total liabilities 9,829,990 COMMITMENTS AND CONTINGENCIES (Note 5) Shareholders'equity. common stock: $.001 par value, 100,000,000 shares authorized; 47,849,000 shares issued and 47,849,000 outstanding 47,849 Additional paid-in capital 4,876,164 Deferred consulting fees - Deficit (5,107,459 ) Total shareholders' equity (183,445 ) Total liabilities and shareholders' equity $ 9,646,544 See accompanying notes. 3 INTERLINK GLOBAL CORPORATION(Unaudited) CONSOLIDATED STATEMENTS OF OPERATIONS – Three Months ended, March 07 March 06 Revenues $ 2,029,056 $ 367,000 Cost of sales 1,520,939 314,010 Gross Margin 508,117 52,990 EXPENSES Advertising 743 10,430 Amortization 55,813 87,721 Consulting 48,293 235,000 Depreciation 274,779 54,874 General and administrative expenses 105,599 68,640 Interest 89,337 77,480 Legal and professional 59,586 84,454 Rent 105,703 59,220 Salaries, related taxes and benefits 240,065 200,760 Taxes and licenses 1,694 73,842 Telecommunications (140,484 ) 70,731 Travel and entertainment 52,705 54,616 Total expenses 893,833 1,077,768 Other income 3,716 9,676 Loss before income taxes (382,000 ) (1,015,102 ) Provision for income taxes - - Net loss $ (382,000 ) $ (1,015,102 ) Basic and diluted net loss per common share $ (0.01 ) $ (0.04 ) Basic and diluted weighted average number of common shares outstanding 41,048,460 23,870,841 See accompanying notes. 4 INTERLINK GLOBAL CORPORATION(Unaudited) CONSOLIDATEDSTATEMENTS OF CASH FLOWS – Year to Date March 31, March 07 March 06 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss from operations $ (382,000 ) $ (1,015,102 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation expense 279,866 54,874 Issuance of Common Stock - 235,000 Amortization of fees - 55,875 Amortization closing costs 44,755 31,846 Gain on settlement of trade debt - - Changes in assets and liabilities: (Increase) in accounts receivable (84,680 ) (62,726 ) Decrease in other receivables 25,830 1,500 Increase in accrued expenses 118,154 86,805 (Decrease) increase in accounts payable 59,088 (26,171 ) Net cash provided by operating activities 61,013 (638,099 ) CASH FLOW FROM INVESTING ACTIVITIES: Purchase of equipment (16,058 ) (33,101 ) Increase in noncurrent assets (78,142 ) (52,000 ) Payment for Venezuela company - (1,589,218 ) Net cash used in investing activities (94,200 ) (1,674,319 ) CASH FLOWS FROM FINANCING ACTIVITIES: Issuance of common stock 30,296 555,000 Proceeds from senior convertible notes 1,500,000 1,142,635 Repayment of note payables 75,622 (235,300 ) Net cash provided by financing activities 1,605,917 1,462,335 Change in cash and cash equivalents during period 1,572,730 (850,083 ) Cash and cash equivalents, beginning of period 40,477 1,444,709 Cash and cash equivalents, end of period 1,613,207 $ 594,626 See accompanying notes. 5 INTERLINK GLOBAL CORPORATION NOTES TO FINANCIAL STATEMENTS – (unaudited) MARCH 31, 2006 and 2005 Note 1 - Business and Summary of Significant Accounting Policies The Company provides advanced telecommunications applications utilizing non-proprietary hardware and software that enables customers to use the worldwide Internet as the transmission medium for telephone calls throughout the world. Unaudited Financial Statements - The unaudited financial statements as of March 31, 2007, have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-QSB. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.The accounting policies followed by the Companyare set forth in Note 1 to the Company's financial statements in its annual report on Form 10-KSB for the year ended December 31, 2006. The accompanying financial statements should be read in conjunction with those financial statements and notes. Use of Estimates - The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Income Taxes - The Company follows Statement of Financial Accounting Standards No. 109 (FAS 109), "Accounting for Income Taxes". FAS 109 is an asset and liability approach that requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of the difference in events that have been recognized in the Company's financial statements compared to the tax returns. Basic And Fully Diluted Net Loss Per Common Share - The Company follows the provisions of FASB Statement No. 128 (SFAS No. 128), "Earnings Per Share". SFAS No. 128 requires companies to present basic earnings per share (EPS) and diluted EPS, instead of primary and fully diluted EPS presentations that were formerly required by Accounting Principles Board Opinion No. 15, "Earnings Per Share". Basic EPS is computed by dividing net income or loss by the weighted average number of common shares outstanding during each year. For the periods presented, the Company had no potentially dilutive instruments. 6 Note 2. Going Concern and Management's Plan As reflected in the accompanying financial statements, the Company incurred a net loss of $(382,000) for the quarter ended March 31, 2007, and a net loss of $(1,015,102) for quarter ended March 31, 2006. The ability of the Company to continue as a going concern is dependent upon its ability to obtain financing and achieve profitable operations, neither of which are assured.The financial statements do not include any adjustments that might be necessary should the Company be unable tocontinue as a going concern. Note 3. Loans due to shareholders.The amount of $390,319 due to Shareholders is due within one year. Note 4. Acquisition of NGTV, S.A. from NERA, S.A., effective March 15, 2006. On March 15, 2006, the Company acquired all of the issued and outstanding common stock of Communication Networks Holdings, Ltd., incorporated and existing under the laws of Bermuda (“CNH”). The acquisition included CNH’s ownership of all of the issued and outstanding capital stock of Telecomunicaciones NGTV, S.A., (“NGTV”), a Venezuelan corporation engaged in the provision of telecommunication services in that country. Note 5. Acquisition of MetroIP, effective November 14, 2006. On November 3, 2006, the Company acquired66% equity interest in Metro IP Colombia S.A. (“Metroip”), a telecommunications companyheadquartered in Barranquilla, Colombia. This transaction closed on November 14, 2006. Note 6.Accruals for labor indemnities. Per local regulations, the Company’s foreign affiliates must accrue unpaid payroll related items as long term accruals. These items have been properly accrued pursuant to local customs and regulations. Item 2.Management's Discussion and Analysis or Plan of Operation FORWARD-LOOKING STATEMENTS This quarterly report contains forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as "may", "will", "should", "expects", "plans", "anticipates", "believes", "estimates", "predicts", "potential" or "continue" or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. 7 Item 2.Management's Discussion and Analysis or Plan of Operation (cont) Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Plan of Operation As provider of hosted VoIP telephone services, we are currently doing business in North America and South America. We provide SIP-based broadband telephone solutions, WiFi, WiMax, Marine Satellite Services, calling cards, and other enterprise services internationally. We use VoIP technology, provide long distance telephone services, with full features, at prices that are greatly reduced in comparison with traditional telephone companies. We are expanding our market penetration in Venezuela and Colombia by bringing on line two fiber lines (OC3) that will provide direct line communications to both countries. This will increase our revenues and provide cash flow to maintain and expand operations during 2007 and 2008. Financial conditions – Balance Sheet Net Fixed assets decrease by $593,671, decrease of9.78%. Decrease is due to depreciation charged to operation. Total Assets increase by $ 65,250, increase of 0 .68%. Increase is due to increase in cash balance net of decrease of net fixed assets. Senior debentures increase by $1,500,000, increase of 36.67%.Increase is due to new debentures during 2007. Total liabilities and equity increase by $ 65,250, increase of 0.68%.Increase is due to increase in debentures and decrease in equity. Results of Operations Revenue Total revenues increased by $1,662,056, an increase of 81.91% for the quarter ended March 31, 2007, as compared toquarter ended March, 31, 2006.Increase is due to acquisition of Venezuelan affiliates and consolidating total revenues. Cost of Sales Cost of sales increased by $1,206,929, an increase of 79.35% for the quarter ended March 31, 2007, as compared toquarter ended March 31, 2006. Increase is due to acquisition of Venezuelan affiliates and consolidating cost of sales. Selling, general and administrative expenses Selling, general and administrative expenses decrease by $183,935, a decrease of 20.583% for quarter ended March 31, 2007, as compared to quarter ended March 31, 2006, Decrease was due increase in depreciation expense, decrease in Consulting/technical services, decrease in Taxes/licenses and decrease in Telecommunication equipment 8 Net loss Net loss decrease by $633,102, a decrease of 165.73% for quarter ended March 31, 2007 as compared to quarterended March 31, 2006. Decrease is due to increase in Gross profit of $455,127 and decrease in Selling, general and administrative expenses of $183,935 Cash Requirements We anticipate that we will require approximately $3,000,000 over the next twelve months for general and administrative expenses and to continue our plan of operation. We are expecting funding of $3,000,000 in exchange for convertible debentures to be received in the near term.We will also be dependent upon proceeds from the sale of our securities to accommodate any additional operational requirements. Employees At present, we are fully staffed with 11 employees at Interlink, our Venezuelan Affiliate has 21 employees and approximately 50 sales agents and our Colombian Affiliate has 6 employees and 50 sales agents. We do no anticipate increasing our staff. Product Research and Development We do not anticipate that we will expend any significant monies on research and development over the next twelve months. Purchase of Significant Equipment We do not intend to purchase or sell any significant equipment. Liquidity and Capital Resources These financial statements have been prepared on the basis of a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.The continuance of our Company as a going concern is dependent on obtaining financing from third parties, andincreasing revenues, neither is assured. There is no guarantee that such financing will be available, or if available, that the expenses of such financing will be acceptable. 9 Item 3. Controls and Procedures Evaluation of Disclosure Controls And Procedures As of the end of the period covered by this report, our management carried out an evaluation, under the supervision and with the participation of our principal executive officer and principalfinancial officer, of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act). Based on this evaluation, our principal executive officer and principal financial officer has concluded that our disclosure controls and procedures are, as of the date covered by this Quarterly Report, effective to ensure that the information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC rules and forms – with exception to current filing. Changes In Internal Controls Over Financial Reporting In connection with the evaluation of our internal controls during last fiscal quarter, our principal executive officer and principal financial officer have determined there were no significant changes to our internal controls or other factors that could significantly affect the Company’s internal controls subsequent to date of their evaluation. Part II - OTHER INFORMATION Item 1. Legal Proceedings. On August 18, 2006, we filed a lawsuit against Assai, Inc. (“Assai”) and Mr. Siba Padhi, the owner, agent andprincipal of Assai, in connection with an agreement to acquire 100% of Assai’s voting common stock on August 2005.After we delivered the purchase price of $62,000 and one million shares of Company common stock (worth approximately $1.0 million) to Padhi, we discovered that Padhi had many several material misrepresentations and omissions of facts regarding the value of Assai. As a result, we have sued for rescission of the purchase agreementand the transactions contemplated therein. Our causes of action arise from alleged violations of Federal and Florida laws, common law rescission, fraud, constructive trust and unjust enrichment as a result of alleged fraudulent statements, acts and omissions by Mr. Padhi. On May 2006, the case was settled and the Company received back all one million shares, and all other claims were satisfied. On May 3, 2006, Strategic Computer Solutions (“SCS”) filed an action against the Company alleging an outstanding unpaid balance for computer related equipment purportedly ordered by the Company.The Company believes the products were never received by an authorized employee of the Company.Ultimately, the Company prevailed and won summary judgment. 10 Item 1. Legal Proceedings. (cont) Interlink has long had a relationship with TBeck Capital, Aritex Consulatants, Warren Street Investments, Victoria, et al (collectively referred to as TBeck). TBeck was engaged as the investment banker and funds raising company for Interlink Global Corp. remuneration was in the form of stock issues and repayment ofloans to the company. Settlement Agreement was reached between TBeck Capital and Interlink Global Corp.,in amount of $10,000, payable to TBeck,dated August 2, 2007 – mutual release of all claims by all parties to this relationship. Item 2. Unregistered Sales of Securities. We did not complete any unregistered sales of shares of our common stock during fiscal quarter ended March 31, 2006. Item 3. Defaults Upon Senior Securities.
